 
EXHIBIT 10.64
 
Exclusive 5-Year Collaboration Agreement
 
RECITALS
 
This 5-year Exclusive Collaboration Agreement (the “Agreement”) is entered into
on April 1st, 2010 by and between:
 
Radient Pharmaceuticals Corporation (“RPC”), a company duly established and
existing under the law of Delaware with its registered address at 2492 Walnut
Avenue, Suite 100, Tustin, California 92780-6953 USA (“Party A”).
 
Jaiva Technologies, Inc. (hereinafter “JTI”), a company duly established and
existing under the law of Delaware with its registered address at 525 North San
Houston Pkwy, Suite 220, Houston, Texas 77060 USA  (“Party B”); and
 
Collectively, JTI Party B and RPC Party A are the sole Parties (the “Parties”)
to this Agreement.
 
WHEREAS, Party A owns a proprietary cancer vaccine combination immunogene
therapy technology, known as (hereinafter “CIT” and or “the Product”). A US
patented technology (patent issued May 25, 2004), CIT is intended to build the
body’s immune system and destroy cancer cells. Party A agrees to provide assess
to the intellectual property and technical information associated to CIT to
Party B on a long-term and exclusive basis for commercialization in the country
of India;
 
WHEREAS, Party A and Party B, acknowledges that CIT uses two genes in
combination to both build the body's immune system and to destroy cancer cells.
Its GM-CSF gene alters the tumor by activating tumor-specific T-cells within the
immune system, while its B7-2 gene enters the tumor to stimulate stronger and
larger T-cells to attack the cancer. The approach is potentially superior to
traditional gene therapy, which seeks to replace damaged or abnormal genes with
healthy ones. This has proven to be difficult because of the number of genes
involved. CIT was shown to be 100 percent effective in a humanized mouse model
in previous clinical trials in Canada. CIT has been tested in Phase I clinical
trials in patients with skin and brain cancer and, using Party A’s humanized
mouse model, was show to be 100 per cent
 

 
 

--------------------------------------------------------------------------------

 

effective in a study run at the University of Alberta, Canada - where Dr.
Lung-Ji Chang developed CIT before it was acquired by AMDL in 2001. Since then,
Dr. Chang has continued to work on the technology as a consultant for Party A.
Party A,  announced in May 2007 that it has received an important Israeli patent
for an animal model for the evaluation of vaccines, which is a part of its
unique CIT technology. Party A also has patents and patents pending claiming a
novel model, and methods of using these models, derived through the CIT
technology it believes will be far more useful than animal studies because Party
A's "humanized" mice have human-like immune systems. The "humanized" mouse as
claimed by Party A has been engineered to possess a human-like immune system.
This "transgenic" mouse is extremely useful for studying the potential
therapeutic benefits of candidate gene therapy compositions. Because the natural
mouse immune system differs from the human immune system, experiments conducted
in conventional mice are not always predictive of how new therapeutic compounds
will work in humans. However, transgenic mice made in accordance with Party A's
patents have an immune system more like a human's. Results obtained from
experiments using this mouse may correlate significantly better than traditional
animal models. That is why these mice are referred to as "humanized mice."
Currently Party A holds patents for the "humanized mouse" in the U.S., Australia
and Singapore.
 
WHEREAS, Party B acknowledges that Party A has spent considerable capital on the
original acquisition of the CIT technology and currently holds it as an asset on
its balance sheet valued at approximately US$1.4 million.
 
WHEREAS, Party A seeks to collaborate with one or more clinical laboratories,
hospitals, physicians and patents located in the country of India in order to
develop a commercialized use of RPC’s CIT technology. Party B holds significant
relationship with various laboratories, hospitals, and physicians in the country
of India.
 
WHEREAS, Party B will use its best efforts and has the exclusive right to create
one or more clinical trails of Party A’s CIT technology that would lead to
gaining governmental approval in the country of India of Party B’s CIT
technology as an approved cancer therapeutic and or cancer vaccine. The Party’s
agree that if a commercial use  is developed by Party B in the country of India,
all net profits from the sales of the CIT technology or therapies developed from
the CIT technologies, will be split 50/50 by both Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Party B agrees to underwrite any and all costs associated with its
undertakings in India in order to commercialize Party A’s CIT technology. These
cost could well exceed US$1.4 million. It understood be both parties that Party
B may raise additional capital from 3rd Parties in order to underwrite a portion
or all of these costs.
 
WHEREAS, Parties agree that A will own any and all patented or non-patented
improvements to its CIT technology made by clinical laboratories, hospitals,
physicians in India introduced by Party B.
 
Now, therefore, upon friendly negotiation, Party A and Party B have reached an
agreement for the collaborative development of Party A’s CIT technology in the
country of India, under terms set forth herein:
 
1.  RPC’s CONTRIBUTIONS
 
1.1
Provisioning of CIT Technology

Both parties agree that Party A shall provide all necessary technical and
scientific information regarding Party A’s CIT technology to Party B on a timely
basis and on an exclusive basis specifically for the country of India.
 
1.2
 Provisioning of Technical Support

Both Parties agree that Party A shall provide technical support, at
its  discression, that may be required in order for Party B to adequately
perform its task of gaining commercialization of Party A’s CIT technology. All
expenses associated with this technical support and any travel expenses shall be
born by Party A.
 
2.  JTI’s CONTRIBUTIONS
 
2.1
CIT Commercialization in the Country of India

Both Parties agree that Party B shall underwrite the costs associated with any
commercialization of Party A’s CIT technology in the country of India. Although
JTI anticipates being able to underwrite any and all costs directly or by
raising capital from various third parties, no guarantee to this provision is
provided by JTI.
 

 
 

--------------------------------------------------------------------------------

 

3.  DELIVERY OF TECHNICAL INFORMATION
 
3.1
Technical information delivery dates shall be specified through cooperative
discussions between Party A and Party B and the delivery place shall be to Party
B’s Texas offices or such other places as may be designated by Party B.

 
3.2
The title to the technical information and any improvements thereto shall remain
in the possession of Party A.

 
4. COLLABORATION ECONOMICS
 
4.1
 Provisioning of Costs

Party B agrees to underwrite any and all costs associated with its undertakings
in India in order to commercialize Party A’s CIT technology. These cost could
well exceed US$1.4 million. It understood be both Parties that Party B may raise
additional capital from 3rd Parties in order to underwrite a portion or all of
these costs. Although JTI anticipates being able to underwrite any and all costs
directly or by raising capital from various third parties, no guarantee to this
provision is provided by JTI.
 
4.2
 SHARED BENIFITS

Both parties agree that any net profits derived by Party B and or any of its
partners or affiliates, as a result of any commercialization of Party A’s CIT
technology, will be split between Party A and Party B on a basis of 50% to Party
A and 50% to party B. Reconciliation and payment will be made to Party A by
Party B at the end of every quarter. Party B will make payments by wire transfer
to Party A’s designated bank accounts. Party A shall issue to Party B an invoice
for each payment.
 
5. REPRESENTATIONS AND WARRANTIES
 
5.1
Each Party represents and warrants to the other party that:

 

 
(1)
it is a company legally established and validly existing under the law of the
USA and each has the capacity of right and action to execute and perform this
Agreement in its own name;

 

 
(2)
it has obtained necessary internal approval to execute and perform this
Agreement;

 

 
 

--------------------------------------------------------------------------------

 

 

 
(3)
the person representing it to execute this Agreement has been duly authorized to
do the same on its behalf; and

 

 
(4)
execution and performance of this Agreement by it is not in conflict with any
judgments, rulings, contracts, agreement or any other documents binding upon it.

 
6. FORCE MAJEURE
 
6.1
Either Party shall not be held liable for nonperformance of all or part of the
obligations hereunder due to any force majeure event, including without
limitation, flood, earthquake, war, or any other events which are unpredictable
at the time of executing this Agreement, uncontrollable and unavoidable and
insurmountable.

 
6.2
Either Party affected by the force majeure events shall notify the other Party
as soon as possible and shall, within fifteen (15) days after the occurrence of
the force majeure, deliver to the other Party the documents certifying the
occurrence of the force majeure issued by competent institutions.

 
6.3
In case of the force majeure events, the time for performance of the obligations
hereunder shall be deferred accordingly. The deferral shall coincide with the
continuance of the force majeure event; in case the force majeure continues for
more than ninety days, both Parties may terminate this Agreement upon
consultation.

 
7. CONFIDENTIALITY
 
Both Parties and their employees are obligated to keep in strict confidentiality
any information hereunder and the information regarding technology, business and
production of the other Party to which that Party had access by executing and
performing this Agreement, excluding any disclosure required in public listing
requirement by either Party. The obligations of confidentiality hereunder shall
remain effective during the Term of this Agreement.
 
8. LIABILITY FOR BREACH
 
8.1
Either Party shall be liable in damages for breach of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 
8.2
Party A shall indemnify Party B for any loss resulting from any claims,
litigations or any other legal proceedings in torts from any third party
associated with the ownership of use of Party A’s technology.

 
 
8.3
In case Party B should default in making payment pursuant to this Agreement
and/or Orders, Party B shall be liable for damages in an amount of 18%]of the
arrears, but in no event exceeding the aggregate amount in arrears.

 
9. NO WAIVER
 
No failure to exercise or any delay in exercising, on the part of either Party,
any right, power, or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege prevent
any further exercise thereof.
 
10. RESOLUTION OF DISPUTES
 
10.1
Both Parties agree to resolve the disputes in connection with this Agreement by
way of friendly negotiation in the first instance.

 
10.2
Both Parties agree to refer the disputes to International Arbitration Committee
for arbitration in accordance with its arbitration rules should both Parties not
resolve the disputes in the aforesaid manner within 60 days after the disputes
arise. The arbitral award shall be final and binding upon both Parties.

 
11. NOTICE AND SERVICE
 
11.1
Any notice or other communication to be given (hereinafter referred to as
“Notice”) under this Agreement shall be in writing (by delivery by hand, mail
and fax) and shall be sent to the addressee at the following address or number
and indicate the name of the following contact persons to constitute a valid
notice.

 


 
 

--------------------------------------------------------------------------------

 

Party A: Radient Pharmaceuticals Corporation
Attn:  Mr. Douglas C. MacLellan
Address:  2492 Walnut Avenue, Suite 100,
                  Tustin, California USA 92780-6953
Fax: 1 (714) 505-4464
 
Party B: Jaiva Technologies, Inc.
Attn:  Dr. Umesh Bhatia
Address:  525 North Sam Houston Parkway, Suite 220
                  Houston, Texas 77060 USA
Fax: 1 (281) 727-0300
 
11.2
Any notice served in the way set forth in 11.1 shall be deemed to have been duly
given:

 

 
(1)
in the case of delivery by hand, when its receipt is acknowledged by the
addressee; failing which, it shall not be deemed to have been duly given.

 

 
(2)
in the case of the mail delivery, which shall be registered mail or courier
delivery, on the 48 hours following the date of posting (or the day immediately
following that day if that time falling on the holiday) ;

 

 
(3)
in the case of fax, when sent, provided, however, if the day the notice is sent
falls on a holiday, the notice shall be deemed to have been given on the first
business day immediately following such holiday.

 
11.3
In case of any change in the aforesaid addresses or numbers of either Party,
that Party shall notify in writing the other Party of such change within 7 days
after the change; or else, any notice sent by the other Party at the original
address or number shall be deemed to have been duly given.

 
12. EFFECTIVENESS AND TERM OF THE AGREEMENT
 
12.1
This Agreement shall become effective upon being executed by authorized
representatives of both Parties.

 

 
 

--------------------------------------------------------------------------------

 
 
12.2
The effectiveness period of this Agreement shall commence from the effectiveness
of this Agreement and continue till March 31, 2015 (“Term”). Upon the expiration
of this Agreement, unless either Party raises a three-month prior written
objection, the Term shall be automatically renew for (5) five years; provided,
however, both Parties shall consult on the specific quantity of the supply and
thus revise this Agreement. In the event that Party A proposes not to extend the
Term of this Agreement, in which case a three-month-prior notice should be given
to Party B, Party B shall have the right of first refusal with respect to the
negotiation on procurement of the Products hereunder for three months, whereby
both Parties may re-negotiate on such terms as the demand for and price of the
Products.

 
13. EXCLUSITIVITY
The Parties agree that party B has been provided an exclusive right to
commercialize Party A’s CIT technology in the country of India.
 
14. UNADDRESSED MATTERS
With respect to any matters unaddressed herein, both Parties shall make
resolution by friendly consultation and enter into supplemental contract or
provisions, which shall be equal to this Agreement the legal effect.
 
15. ENTIRE AGREEMENT
This Agreement and any Schedules thereto shall constitute the entire agreement
on the subject matter contemplated herein between Party A and Party B and
supersede all previous discussions, negotiations and agreements or any other
written documents between both Parties. Any amendment or supplement to this
Agreement shall be made in writing and executed by the authorized
representatives of both Parties to become effective.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, both Parties has caused this Agreement to be executed by the
duly authorized representatives of both Parties on the date herein above
written, in two (2) originals of counterparts, with each Party holding one.
 
 
Party A: Radient Pharmaceuticals Corporation

     
Signature:
   
Name:
 
Douglas C. MacLellan
Title:
 
CEO

 

     
Party B:
 
Jaiva Technologies, Inc.
   
Signature:
   
Name:
 
Umesh Bhatia
Title:
 
CEO
                 

--------------------------------------------------------------------------------